Title: To George Washington from Joseph Jones, 22 January 1778
From: Jones, Joseph
To: Washington, George



Dr Sr
Wmsburg [Va.] 22d January 1778

On my return to Congress I found the speakers Letter informing me my resignation was accepted by the House of Delegates and that I might as soon as I pleased return home which I did after staying abt a week to put the Business we had been sent upon to Camp in a proper train—the Issue of which I had then every reason to expect wod be according to the wishes of the Army but what the event has been I have not yet been informed—many reasons pressed me to retire from Congress and if I felt a concern it was only that in case I continued I might possibly be of some use in obstructing or endeavouring at least to prevent the mischevous consequences of those base Acts and machinations that are but too prevalent among some people, and which it is the Duty of every good Man to resent and suppress—I knew not so much of these matters before I went to Camp as I discovered there, and after my return; for it was on my return only that I had the first intimation given me of the conduct and language of a certain popular pensylvanian lately appointed to the New Board of War—of the disposition and Temper of another Gentleman of that Board whose Name the fortunate events of last fall, hath greatly exalted, I had before heard—But whatever may be the design of these Men, and however artfully conducted I have no doubt but in the end it will redound to their own disgrace—You stand too high in the public opinion to be easily reached by their attempts and the same equal and disinterested Conduct, the same labour and attention, which you have manifested in the public Service from the first of the Contest, will shield and protect you from the shafts of Envy and malevolence—There may be instances, and these your good sense will point out to you, which require your Notice and the public welfare may be injured if passed over in silence, but in all other respects such petty Larceny attacks as these may be called deserve, as they will ever meet with, your Contempt. Two thousand men are ordered to be drafted to fill up our Battalions, and five thousand

Volunteers raised to join you, and serve for six months, also a state Battalion in the room of Mathews’s taken by the Enemy, and the Counties whose draughts were deficient the last fall are ordered to make them good besides their proportion of the new levy. Col. Braxton has a Letter of the 17th last month from Capt. Chamberlaine in one of the French Islands informing him that 6000 French Troops were there in the pay of Spain, that abt the like number were daily expected—that the Spaniards had at Hispaniola abt 10,000 men & 12 Ships of the line, and it was imagined by some they meditated an attack upon Jamaica—Mr Chamberlaine maybe as I suspect he is equally sanguine with Mr Bingham. Every exertion is made use of to get a supply of provisions for the Army. We are this day to choose a Deligate to Congress to serve from 10th of May to 11th Augt as R. H. Lee was chosen only to that time, and as some thin[k] he ought not to be longer continued as he will then have served three years, it is uncertain wh. he will be chosen. Mr Mercer is the other Gentleman proposed. I am sorry to hear it is probable the Enemy have got possession of Mr Pleasants portmantue as there were Letters of Col. Harrisons to you and myself in it, and containing some things I shod wish them not to know.
Having left my chair with Greentree in the City to be sold, and not having been able yet to provide myself with such a one as wod suit me, I am obliged to make use of your Carriage untill I do—I shall send it to Mt Vernon as soon after I am provided as lies in my power. As I am pretty confident I could rely on Col. Bannister and Mr Harvie respecting the conduct and Secrecy of any Business I shod mention to them, it may perhaps be in my power to be usefull to my Country by Communications to them of any matter you may think necessary and which you may Conceive to have been neglected or not duly attended to—In this, or any other matters wherein I may possibly be usefull pray exercise your pleasure with freedom, with Compliments to your worthy Family I am Dr Sr Yr aff. hum. Servt

Jos: Jones


P.S. The Letters you delivered the Com: were called for by Congress—being in my possession they were by order of Congress delivered—how the Members got informed the Letters were in our custody I know not unless from Mr G——y as he and myself were the only persons of the Com: in Town and I never mentd them to any person—but he as a Member of the Com. wanted them to be referred to in the Report & of course produced.

